IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50038
                          (Summary Calendar)



ALBERT F. PERALTA,

                                             Plaintiff-Appellant,


                                versus


LLOYD BENTSON; INTERNAL
REVENUE SERVICE; DEPARTMENT
OF THE TREASURY,

                                             Defendants-Appellees.



             Appeal from the United States District Court
                   for the Western District of Texas
                             (A-95-CV-747)


                            April 17, 1996


Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*


     Proceeding pro se,Plaintiff-Appellant Albert F. Peralta sought

to assert employment discrimination claims against Defendants-

Appellees.     The magistrate judge to whom the case was referred by


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
the district court recommended granting Peralta’s motion to proceed

in former pauperis (IFP), denying Peralta’s motion for appointment

of counsel, and dismissing all claims with prejudice.                 Over the

objections of Peralta, the district court approved the report of

the magistrate judge and the recommendations set forth therein, and

dismissed Peralta’s claims as frivolous pursuant to 28 U.S.C. §

1915(d) with prejudice.   Peralta timely appealed.

     We have reviewed the record and the document filed with this

court by Peralta which, we assume, purports to be an appellate

brief.   That filing fails entirely to comply in either form or

substance with the requirements for a brief to this court and is

thus insufficient to support appellate review.                  Moreover, our

review of that document and the scant but sufficient record in

these proceedings demonstrates beyond cavil that Peralta presented

nothing to   the   district   court       that,   no   matter   how   liberally

construed, could form the basis for a claim with any arguable basis

in fact or law, or any likelihood of success.                   Consequently,

Peralta’s appeal is dismissed with prejudice as wholly without

merit and frivolous as a matter of law.                Moreover, Peralta is

cautioned that any further efforts on his part to pursue the

subject matter of this case in any federal court within this

circuit may subject him to sanctions.

DISMISSED.




                                      2